DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 12 October 2021 in which claims 21-40 are currently pending and claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 20 December 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claims 25 is objected to because of the following informalities:  
Regarding claim 25, it is suggested to replace the claimed limitation “The apparatus claim 21” in line 1 with --The apparatus of claim 21--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 26, 29, 30, 33, 34, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 10, 11, 18, 19, 20 of U.S. Patent No. 11,178,048. 
Regarding claim 21, claim 1 of U.S. Patent No. 11,178,048 teaches an apparatus of a user-plane entity of a core network. 
a non-transitory computer-readable memory medium; and one or more processors coupled to the memory medium, wherein the apparatus is configured to perform operations for selecting a user-plane path, the operations configured to: 
receive a forwarding policy including a set rules and corresponding actions from a control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped as in the application corresponds to the limitation “determine a forwarding … control plane entity” (claim 1 of U.S. Patent No. 11,178,048 lines 5-6); 
determine respective user-plane paths for first and second IP packets based on a comparison of respective header fields of the first and second IP packets and the set of rules of the forwarding policy, wherein based on the determined respective user-plane paths, the operations are further configured to: in a first case, forward the first IP packet to a local network without general packet radio service (GPRS) tunneling protocol (GTP); in a second case, GTP encapsulate and forward the second IP packet to a second user-plane entity of the core network as in the application corresponds to the limitation “determine respective user-plane … the control plan entity” (claim 1 of U.S. Patent No. 11,178,048 lines 7-18); and 
forward the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the limitation “forward the first and second IP … user-plane paths” (claim 1 of U.S. Patent No. 11,178,048 lines 19-21).
Regarding claim 22, claim 2 of U.S. Patent No. 11,178,048 teaches the first IP packet is forwarded to a local application server (AS) on the local network (claim 2 of U.S. Patent No. 11,178,048 lines 2-3).
Regarding claim 24, claim 3 of U.S. Patent No. 11,178,048 teaches the respective header fields include an IP source address, an IP destination address, a port source address, a port destination address, and a protocol identity (claim 3 of U.S. Patent No. 11,178,048 lines 2-4).
Regarding claim 26, claim 7 of U.S. Patent No. 11,178,048 teaches in a third case, drop a third IP packet based on a comparison of a header field of the third IP packet and the set of rules of the forwarding policy (claim 7 of U.S. Patent No. 11,178,048 lines 3-5).
Regarding claim 29, claim 10 of U.S. Patent No. 11,178,048 teaches a method for selecting a user-plane path. 
by a user-plane entity of a core network: receiving a forwarding policy including a set rules and corresponding actions from a control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped as in the application corresponds to the limitation “determining a forwarding … a control entity” (claim 10 of U.S. Patent No. 11,178,048 lines 3-4); 
determining respective user-plane paths for first and second IP packets based on a comparison of respective header fields of the first and second IP packets and the set of rules of the forwarding policy, wherein based on the determined respective user-plane paths, method further comprises: in a first case, forwarding the first IP packet to a local network without general packet radio service (GPRS) tunneling protocol (GTP); and in a second case, GTP encapsulating and forwarding the second IP packet to a second user-plane entity of the core network as in the application corresponds to the limitation “determining respective user-plane paths … associated with the control plane entity” (claim 10 of U.S. Patent No. 11,178,048 lines 5-15); and 
forwarding the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the limitation “forwarding the first … determined user-plane paths” (claim 10 of U.S. Patent No. 11,178,048 lines 17-19).
Regarding claim 30, claim 11 of U.S. Patent No. 11,178,048 teaches the first IP packet is forwarded to a local application server (AS) on the local network (claim 11 of U.S. Patent No. 11,178,048 lines 1-3).
Regarding claim 33, claim 18 of U.S. Patent No. 11,178,048 teaches an apparatus of a control-plane entity of core network.  
non-transitory computer-readable memory medium; one or more processors coupled to the memory medium, wherein the apparatus is configured to perform operations for configuring selection of a user-plane path, the operations configured to: 
transmit, to a first user-plane entity, a forwarding policy including a set rules and corresponding actions from the control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped, wherein the set of rules include fields for comparison to respective header fields of incoming packets at the first user pane entity, wherein the forwarding policy includes a configuration for user-plane path selection at the first user-plane entity as in the application corresponds to the limitation “determining a forwarding policy … determined respective user-plane paths” (claim 18 of U.S. Patent No. 11,178,048 lines 8-14), 
wherein a first rule of the set of rules corresponds to a first action of forwarding a first IP packet to a local network, wherein forwarding to the local network is performed without general packet radio service (GPRS) tunneling protocol (GTP); and wherein a second rule of the set of rules corresponds to a second action of GTP encapsulation and forwarding the second IP packet to a second user-plane entity of the core network, wherein forwarding the second IP packet to the second user-plane entity includes GTP encapsulation as in the application corresponds to the limitation “in a first case, forward … the respective determined user-plane paths” (claim 18 of U.S. Patent No. 11,178,048 lines 16-24).
Regarding claim 34, claim 19 of U.S. Patent No. 11,178,048 teaches the first action includes forwarding to a local application server (AS) on the local network (claim 19 of U.S. Patent No. 11,178,048 lines 1-3).
Regarding claim 36, claim 20 of U.S. Patent No. 11,178,048 teaches the respective header fields include an IP source address, an IP destination address, a port source address, a port destination address, and a protocol identity (claim 20 of U.S. Patent No. 11,178,048 lines 1-4).
Claims 21, 22, 24, 26, 29, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, 13, 1 of U.S. Patent No. 10,587,503. 
Regarding claim 21, claim 1 of U.S. Patent No. 10,587,503 teaches an apparatus of a user-plane entity of a core network. 
a non-transitory computer-readable memory medium; and one or more processors coupled to the memory medium, wherein the apparatus is configured to perform operations for selecting a user-plane path, the operations configured to: 
receive a forwarding policy including a set rules and corresponding actions from a control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped as in the application corresponds to the limitation “decode a packet received … respective header field” (claim 1 of U.S. Patent No. 10,587,503 lines 4-9); 
determine respective user-plane paths for first and second IP packets based on a comparison of respective header fields of the first and second IP packets and the set of rules of the forwarding policy, wherein based on the determined respective user-plane paths, the operations are further configured to: in a first case, forward the first IP packet to a local network without general packet radio service (GPRS) tunneling protocol (GTP); and in a second case, GTP encapsulate and forward the second IP packet to a second user-plane entity of the core network as in the application corresponds to the limitation “determine respective user-plane … the forwarding policy” (claim 1 of U.S. Patent No. 10,587,503 lines 10-22); and 
forward the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the limitation “encode the first and second … determined user-plane paths” (claim 1 of U.S. Patent No. 10,587,503 lines 23-24).
Regarding claim 22, claim 3 of U.S. Patent No. 10,587,503 teaches the first IP packet is forwarded to a local application server (AS) on the local network (claim 3 of U.S. Patent No. 10,587,503 lines 1-3).
Regarding claim 24, claim 5 of U.S. Patent No. 10,587,503 teaches the respective header fields include an IP source address, an IP destination address, a port source address, a port destination address, and a protocol identity (claim 5 of U.S. Patent No. 10,587,503 lines 1-4).
Regarding claim 26, claim 9 of U.S. Patent No. 10,587,503 teaches in a third case, drop a third IP packet based on a comparison of a header field of the third IP packet and the set of rules of the forwarding policy (claim 9 of U.S. Patent No. 10,587,503 lines 1-5).
Regarding claim 29, claim 13 of U.S. Patent No. 10,587,503 teaches a method for selecting a user-plane path. 
by a user-plane entity of a core network: receiving a forwarding policy including a set rules and corresponding actions from a control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped; determining respective user-plane paths for first and second IP packets based on a comparison of respective header fields of the first and second IP packets and the set of rules of the forwarding policy as in the application corresponds to the limitation “decode a packet received … respective header field” (claim 13 of U.S. Patent No. 10,587,503 lines 5-9),
 wherein based on the determined respective user-plane paths, method further comprises: in a first case, forwarding the first IP packet to a local network without general packet radio service (GPRS) tunneling protocol (GTP); and in a second case, GTP encapsulating and forwarding the second IP packet to a second user-plane entity of the core network as in the application corresponds to the limitation “determine respective user-plane paths … a rule from the forwarding policy” (claim 13 of U.S. Patent No. 10,587,503 lines 10-22); and 
forwarding the first and second IP packet packets for transmission based on the respective determined user-plane paths as in the application corresponds to the limitation “encode the first and second … determined user-plane paths” (claim 13 of U.S. Patent No. 10,587,503 lines 24-25).
Regarding claim 33, claim 1 of U.S. Patent No. 10,587,503 teaches an apparatus of a control-plane entity of core network.
non-transitory computer-readable memory medium; one or more processors coupled to the memory medium, wherein the apparatus is configured to perform operations for configuring selection of a user-plane path, the operations configured to: 
transmit, to a first user-plane entity, a forwarding policy including a set rules and corresponding actions from the control-plane entity, wherein the set of rules include the corresponding actions, wherein the corresponding actions include actions of whether a packet is to be forwarded or dropped, wherein the set of rules include fields for comparison to respective header fields of incoming packets at the first user pane entity, wherein the forwarding policy includes a configuration for user-plane path selection at the first user-plane entity as in the application corresponds to the limitation “decode a packet received … respective header field” (claim 1 of U.S. Patent No. 10,587,503 lines 4-9), 
wherein a first rule of the set of rules corresponds to a first action of forwarding a first IP packet to a local network, wherein forwarding to the local network is performed without general packet radio service (GPRS) tunneling protocol (GTP); and wherein a second rule of the set of rules corresponds to a second action of GTP encapsulation and forwarding the second IP packet to a second user-plane entity of the core network, wherein forwarding the second IP packet to the second user-plane entity includes GTP encapsulation as in the application corresponds to the limitation “determine respective user-plane … determined user-plane paths” (claim 1 of U.S. Patent No. 10,587,503 lines 10-24).
Allowable Subject Matter
Claims 21-40 would be allowed if the issues as listed above are addressed and overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “determine respective user-plane paths for first and second IP packets based on a comparison of respective header fields of the first and second IP packets and the set of rules of the forwarding policy, wherein based on the determined respective user-plane paths, the operations are further configured to: in a first case, forward the first IP packet to a local network without general packet radio service (GPRS) tunneling protocol (GTP); and in a second case, GTP encapsulate and forward the second IP packet to a second user-plane entity of the core network; and forward the first and second IP packet packets for transmission based on the respective determined user-plane paths” as recited in independent claims 21, 29 and “the set of rules include fields for comparison to respective header fields of incoming packets at the first user pane entity, wherein the forwarding policy includes a configuration for user-plane path selection at the first user-plane entity, wherein a first rule of the set of rules corresponds to a first action of forwarding a first IP packet to a local network, wherein forwarding to the local network is performed without general packet radio service (GPRS) tunneling protocol (GTP); and wherein a second rule of the set of rules corresponds to a second action of GTP encapsulation and forwarding the second IP packet to a second user-plane entity of the core network, wherein forwarding the second IP packet to the second user-plane entity includes GTP encapsulation” as recited in independent claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        11/09/2022